﻿

 

It gives me pleasure to congratulate you, Sir, most cordially on your election as President of the forty-fourth session of the General Assembly. As a representative of a prominent African country, friendly Nigeria, and as a person of vast diplomatic experience and wisdom, you are eminently qualified to preside over this Assembly.
At the same time, I wish to pay tribute to His Excellency Mr. Dante Caputo, the representative of Argentina, for his very successful presidency of the forty-third session.
There are many reasons for which I should like to express special appreciation and gratitude to the Secretary-General, Mr. Perez de Cuellar. I have primarily in mind his important contribution to seeking solutions to the most acute problems of the world during the past year.
His view of the present state of international relations and its reflection upon the position and role of the United Nations, presented in his annual report on the work of the Organization, is indeed noteworthy.
The Ninth Conference of Heads of State or Government of Non-Aligned Countries was recently held in Belgrade, the capital of my country. I trust that the Assembly shares our conviction that this was one of the major international events this year.
It is my great privilege and responsible duty to present to the Assembly the results of the Ninth Conference contained in the final documents and messages of that most important gathering of the non-aligned countries. I believe that in this way I shall contribute also to the consideration of the issues on the agenda of this year's General Assembly session.
The Heads of State or Government of Non-Aligned Countries adopted a Declaration as well as a number of separate documents on specific questions in the political and economic fields. The summit documents reflect the views of the Movement of Non-Aligned Countries on current developments in international relations, as well as its aspirations to contribute to these processes.
In the briefest possible terms, these views could be expressed as follows. After a long period of tension over the past few years the situation has started to change; world tensions are easing, and this is having a positive effect on the process of resolving some protracted world crises and problems.
 Basically what has been happening is what the non-aligned have always advocated, but the situation is still far from that which is desired. International relations today contain the characteristics of both the old and the new. Detente is far from being universal as wars are still being waged in many parts of the world. Political detente along East-West lines has not been followed by economic detente along North-South lines. The process of the pauperisation of the South is continuing, "technological achievements can bring about vast improvements in the quality of life, but tragic destruction as well. While human rights are in some places a basic premise of living, elsewhere they are but a far-off objective.
In the assessment by the non-aligned countries, the world is at a crossroads. There may be an acceleration in the progressive development of the international community, but there may also be drastic retrogression.
In a world of growing interdependence, the non-aligned countries have expressed their readiness to bear their share of responsibility for resolving common problems. Accordingly they have opted for dealing also with those problems which are of growing concern to the entire international community, such as, for example, the issue of environmental protection and the drug problem.
For decades we have been opposing confrontations in the world, aware of the fact that problems can be resolved only through dialogue and co-operation. We are determined to co-operate with all other countries of the world to that end, confident that realism will prevail over prejudice and dogma.
In keeping with their views, in their Declaration the non-aligned countries highlighted several areas to which they assigned priority in their future work. The first priority is efforts to keep the peace, to achieve disarmament and to settle disputes by peaceful means.
The notion of security is not confined to its military component. Closely associated with disarmament are: the observance of the principles of the United Nations Charter; the peaceful settlement of disputes; economic development; and respect for all collective and individual human rights.
Now, when the veritable process of disarmament has finally been initiated, non-aligned countries continue to work for its strengthening and expansion. The  total elimination of nuclear weapons remains the primary objective. Yugoslavia, together with other non-aligned countries, gives top priority to a comprehensive ban on nuclear tests. We also advocate the earliest possible adoption of a comprehensive convention on the prohibition of chemical weapons and their elimination.
At the Ninth Summit Conference the non-aligned countries also emphasized their readiness to make their full contribution to the initiation and realization of the process of conventional disarmament at global, regional and sub regional levels.
I should like also to underline our full support for the central role and responsibility of the United Nations in the field of disarmament. Such a role would be further affirmed by the establishment of an integrated multilateral verification system under the auspices of the Organization.
The next priority is a common quest for effective and acceptable solutions to the problems of international economic relations.
In welcoming the positive changes in international relations the non-aligned countries at the Ninth Summit Conference pointed out that "a detente devoid of economic content is unlikely to endure". This specific assessment has been thoroughly elaborated: the ever-more-difficult position of developing countries whereby a majority of mankind is denied access to scientific and technological achievements is the major obstacle to global aspirations to integration on the basis of interdependence and equitable co-operation. Such a trend is not only an impediment to the faster and more-balanced development of the world economy as a whole, but also a latent threat to global peace and stability.
In their analysis the non-aligned countries have noted the complex changes taking place in the world economy; its increasing multipolarity; new technological breakthroughs; the strengthening of integration groupings world wide; and reforms in socialist countries. These changes have new potentials for development but their course is intricate and their outcome uncertain. There are also new dangers of processes closing in and excluding third parties.
However, practice increasingly is proving that the world economy is hard to manage on the basis of agreements reached in a narrow circle. The more favourable international political climate, the greater general awareness of interdependence and the years of relatively stable growth by developed countries could indeed be fertile ground for a new beginning in the North-South dialogue and co-operation.
The messages of the Ninth Summit Conference and the ministerial meeting of the Group of 77 which preceded it unequivocally express the readiness of non-aligned and other developing countries jointly to seek effective and generally acceptable solutions to the key and interrelated problems of external debt, development, financing, trade, raw materials and technology, as well as to the specific and particularly acute problems weighing upon the least developed countries. We are convinced that today there are realistic conditions for establishing a new global development consensus and that this is an opportunity that the international community must not miss. I should like to point out that the external-debt problem of a considerable number of developing countries is one problem whose solution can no longer be postponed. 
The protracted economic stagnation of these countries and the constant outflow of capital, through external-debt servicing, to the economies of the developed countries cannot but have grave social and political effects on the debtor countries, as well as on the international community as a whole. 
We support the evolution in the position of creditors and the signs of their goodwill to approach this problem with more inventiveness, thus offering better prospects for its settlement, but we also wish to emphasize that it is necessary to deal with this problem in a more expedient and more efficient manner, in the interests of all.
We do not expect that solutions to all problems can be found here in the United Nations. It is necessary to combine action at national, regional and global levels. The specialized agencies and forums have a clearly defined role. However, it is from this universal and most democratic forum that the very necessary political impulse and guidelines should be given to ensure that all activities are coherent and conducive to the creation of conditions favourable for the more rapid inclusion of developing countries in the mainstream of the world economy. More fruitful communication and the reaching of agreement on a larger number of key economic and development issues would at the same time constitute the best guarantee of the success of the forthcoming special session of the General Assembly scheduled for April next year.
The imperative need for a new development consensus also requires the political engagement of countries at the highest level. Therefore, the idea of regular consultations between the leaders of the North and South is a timely one and deserves our full support.
The next important priority for the non-aligned countries is support for the right of all peoples living under colonial or alien domination or foreign occupation to self-determination and independence. Stressing their commitment to the goal of complete eradication of colonialism, the non-aligned countries once again pledged to strengthen their solidarity with non-aligned and other countries facing aggression, intervention or interference in their internal affairs. 
The greatest remaining colonial problem, Namibia, is hopefully being brought to an end. The process of gaining independence on the basis of Security Council resolution 435 (1978), which is now taking place and is the focus of the attention of the entire world public, represents a victory for long efforts made primarily within this Organization of ours to end the illegal occupation by South Africa. That process is now entering its final but most critical stage. It is our responsibility to prevent through resolute action all attempts to thwart the United Nations plan at the last moment. The people of Namibia must not be prevented from freely expressing their will at the elections.
To this end, in a special Declaration adopted at the ninth summit meeting, the non-aligned countries called upon the Security Council and the Secretary-General of the United Nations urgently to take a series of measures to counter all possible future violations of the United Nations plan. However, this time the non-aligned countries are also taking action themselves. Their fact-finding mission, which visited Namibia early in August, will return there to oversee the November elections and report immediately to the Movement. Together with its other actions of support and assistance to the Namibian people, now and in the future, and in keeping with its fundamental goals and priorities, the Non-Aligned Movement is thus demonstrating in practice its active solidarity with peoples in the process of gaining their freedom.
B
Consistent with the positions of the Movement, the Heads of State or Government of the Non-Aligned Countries most strongly condemned the continuous existence of the system of apartheid and supported the continuation of all existing measures and the taking of new ones for its elimination. At the same time, by adopting the Harare Declaration of 21 August of the Ad Hoc Committee on Southern Africa of the Organization of African Unity (OAU), they supported the determination of the people of southern Africa to put an end to apartheid through peaceful means and  negotiation. That determination is fully in line with the current situation in international relations, and our Organization is in duty bound to use all its influence to prevent this courageous and wise move of the people of Africa from being frustrated. A historic responsibility now rests upon South Africa. The road towards peace and co-operation in the region or the road towards an eruption of revolt by the subjugated people and bloodied is the choice it has to make. All that is rational and humane in man tells us there cannot be, there must not be, a dilemma.
Other points of crisis and instability in the world also require our urgent and undivided attention. At this favourable moment, it is our responsibility, as Members of this Organisation, to use every avenue to bring about the successful completion, or at least the speeding up, of the processes that have been initiated for their (solution, or to restart them where they have come to a halt.
We believe that it is indeed high time that the statesmanlike and constructive position of the Palestine Liberation Organization (PLO), the legitimate representative of the Palestinian people, be met with an equally worthwhile and constructive response on the part of other principal factors on whom the peace process in the Middle East depends. While welcoming every partial step which might bring that region closer to peace, we feel that the continuing opposition to the convening of an international conference under the auspices of the United Nations and with the full participation of the PLO should be overcome as soon as possible. The vast majority of the countries of the world long ago expressed their support for this realistic way towards a comprehensive solution to the Middle East crisis, which would create the possibility for all countries in the region to live in safety and peace within their territories.
The tragic escalation of conflict further endangers the prospect of bringing unity, full sovereignty and territorial integrity to non-aligned Lebanon and prolongs the suffering of its people. Now is the time for all factors concerned to assist the continued efforts of the Arab Tripartite Committee which, enjoying the broadest support, could lead to a situation in which the vicious circle of violence might be broken and replaced by agreements.
A political solution to the problem of Afghanistan requires that the Geneva Agreements be consistently and completely implemented and that all their signatories and guarantors consistently abide by the letter and spirit of those Agreements. This would facilitate the opening of an intra-Afghan dialogue, aimed at establishing a broad-based Government comprising representatives of all segments of the people of Afghanistan.
Although this summer's conference on Cambodia in Paris did not yield a comprehensive solution, the momentum of diplomatic efforts must not be allowed to abate. Slow and laborious as it may be, the negotiating process is bringing certain results, strengthening hopes that conditions will soon be created for the people of Cambodia freely to determine their destiny. The withdrawal of foreign troops is certainly the most important step in that direction.
The recent peace agreement of the Presidents of five Central American countries concluded in Tela, Honduras, has, it is to be hoped, removed hindrances to the implementation of the Esquipulas II peace Agreement. Welcoming the actions of the Secretaries-General of the United Nations and the Organization of American States in support of international verification of the implementation of the peace Agreements, I wish to express our conviction that strict observance of those Agreements by all is essential for the achievement of lasting peace in the region.
The consistent and full implementation of Security Council resolution 598 (1987) remains the basis for achieving a comprehensive, just, honourable and durable settlement of the conflict between Iran and Iraq.
As regards Western Sahara, we are convinced that full co-operation by all parties with the United Nations Secretary-General and the Chairman of the OAU in their further efforts is essential if there is to be a just and definitive settlement. Despite all the difficulties, we believe that continuation of the Secretary-General's good offices and the inter-communal talks, in an atmosphere marked by an overall improvement in international relations, will lead finally to decisive breakthroughs in resolving the Cyprus problem. The way to the peaceful reunification of Korea is through dialogue and mutual confidence-building, in conformity with the principles of the 1972 North-South joint statement.
Next on the list of priorities of the non-aligned countries is the environmental protection problem. The dangers menacing the atmosphere, the seas and the forests today threaten all countries alike and dramatically highlight the interdependence of the contemporary world. Proceeding from that conviction, the non-aligned countries voiced their full readiness to contribute to the strengthening of global co-operation to protect and improve the environment. They also stressed that this objective can be realized only within the context of growth and development, and with the allocation of additional resources, giving developing countries access to ecologically cleaner technologies and making possible their active participation in global ecological co-operation. It is on that basis that the non-aligned countries will call, at the forty-fourth session, for the adoption of a final decision on convening the World Conference on Environment and Development in 1992.
The next priority is the full realization of human rights and freedoms. The non-aligned countries stress that the right of every individual to full enjoyment of civil, political, economic, social and cultural rights is the source of the greatest inspiration to the Movement, and one of its basic objectives. They confirmed that they share fully the wide and growing recognition of the special importance of the full enjoyment of human rights and freedoms, both collective and individual. Indeed, there can be no rights and freedoms of people without the individual rights and freedoms of every person. We in Yugoslavia believe that the extent to which an individual enjoys fundamental rights and freedoms is the measure of the degree of democratisation of the society and of the possibility of their inclusion in broader democratic processes in the world to which we aspire.
In this context, one should, however, bear in mind the fact that civil and political rights cannot be separated from the economic, social and other rights and needs of man, and that in a great majority of developing countries the economic and social conditions are quite difficult. Finally, the non-aligned countries are pledged to strive to strengthen the role and effectiveness of the United Nations in discharging its legitimate responsibility for resolving all major problems of the world. For this purpose, they will endeavour to ensure that the machinery of the Organization is reinforced, and its activities efficiently coordinated - convinced that, as they have stressed, the role of multilateralism is growing at both the global and the regional levels. I am confident that this view is shared by other members of the Organization.
Those are the priorities set by the members of the Movement of Non-Aligned Countries at their ninth summit in Belgrade. My country fully supports and endorses them and, as co-ordinator of the activities of the non-aligned countries, will endeavour to see them realized in the near future. On the basis of their political decisions, and in keeping with these priorities and with their positions on specific issues, the non-aligned countries approach the work of this session determined to make a constructive contribution. 
This session of the General Assembly, like the last one, is being held in an international climate amenable to the consideration of crucial world issues. This facilitates our work, but also heightens our responsibility for future developments. It is our special responsibility, by ensuring the success of this session, to make a substantive contribution to the strengthening and further affirmation of the United Nations in resolving key global problems. May the forty-fourth session of the Genera] Assembly bring more genuine co-operation and less confrontation than any previous one. If we achieve that, the results will more than live up to our expectations. What is more, we might even manage to overcome some of the psychological limits that ingrained beliefs and long-established practice impose on us. Those are the factors that limit, perhaps even imperil our future.
